Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed 16 March 2022 has been received and entered in full.  Claims 1, 4, 6 and 12 have been amended, and claims 14 and 26 have been canceled. Therefore, claims 1-13, 15-23 and 25 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 16 December 2021 and 16 March 2022 have been considered by the examiner.

Terminal Disclaimer
4.	The terminal disclaimer filed on 16 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 15/861,951 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections and/or Rejections
5.	The rejection of claims 1-9, 11-19, 22-23 and 25-26 on the ground of nonstatutory double patenting, as set forth at pp. 14-15 of the previous Office action (mailed 16 September 2021) is withdrawn in view of Applicant’s submission of a terminal disclaimer (filed 16 March 2022).

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monique Perdok on 14 June 2022.

The application has been amended as follows: 

7.	In claim 12, the phrase “, 12-14, 16, 18, 20, 21, 23, 24, 26, 27, 29 and 30” has been deleted.

Summary

8.	Claims 1-13, 15-23 and 25 are allowed.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1647
June 14, 2022
                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647